Citation Nr: 0001745	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  95-09 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung condition, 
to include residuals of bronchitis.  

2.  Entitlement to service connection for bilateral pes 
planus.  

3.  Entitlement to a compensable rating for bilateral plantar 
fasciitis.  

4.  Entitlement to a compensable rating based on multiple 
noncompensable service-connected disabilities.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant and B. F.

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from May 1990 to December 
1993. 

This matter initially came before the Board of Veterans' 
Appeals (hereinafter the Board) on appeal from an August 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in St. Petersburg, Florida. 

When the Board remanded this case in March 1997 the issues 
were service connection for a lung condition, to include the 
residuals of bronchitis, and service connection for a 
bilateral heel condition.  Following VA examinations, a 
rating action in July 1997 granted service connection for 
bilateral plantar fasciitis, and assigned a noncompensable 
evaluation for the disorder, and denied service connection 
for bilateral pes planus.  Service connection for bronchitis 
remanded denied.  

In a November 1997 Board remand it was noted that in the 
informal hearing presentation of October 1997 the veteran's 
service representative indicated that the veteran disagreed 
with the assignment of a noncompensable evaluation for her 
service-connected bilateral plantar fasciitis.  However, an 
award of service connection constitutes a full award of 
benefits of an appeal initiated on that issue, the same RO 
decision as to the 'compensation' or 'rating' (and as to the 
effective-date elements) is a separate matter requiring a 
separate notice of disagreement (NOD) to initiate an appeal.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) and Holland 
v. Gober, 10 Vet. App. 433 (1997) (per curiam).  Accordingly, 
the matter of whether the informal hearing presentation 
constituted a notice of disagreement (NOD), initiating an 
appeal for a compensable evaluation for that disorder, was 
referred to the RO for appropriate consideration.  

Additionally, in the veteran's NOD in September 1994 it was 
stated that she now had disability of the knees due to her 
now service-connected disability of the feet.  The Board 
remand in November 1997 construed this to be a claim for 
service-connected for disability of the knees.  However, that 
matter had not then been adjudicated and was referred to the 
RO for appropriate consideration.  

A July 1998 rating action denied service connection for 
bilateral disability of the knees.  Thereafter, a July 1998 
SOC addressed the issues of a compensable rating for service 
connected plantar fasciitis and entitlement to a 10 percent 
rating, under 38 C.F.R. § 3.324 (1999) based on multiple 
noncompensable service-connected disorders.  

Received in July 1998 was correspondence from the veteran and 
a service representative indicated that she wished to file an 
NOD to the denial of service connection for disability of the 
knees and to perfect an appeal as to the claim for a 
compensable rating for bilateral plantar fasciitis, and VA 
Form 9 as to that issue was received, perfecting the appeal 
as to this increased rating claim.  

An SOC was issued latter in August 1998 addressing the issue 
of service connection for disability of the knees.  However, 
no VA Form 9 was received addressing that issue nor has 
subsequent correspondence of the veteran or her service 
representative addressed this matter.  Accordingly, the 
appeal as to that issue has not been perfected and, thus, the 
Board is without jurisdiction to adjudicate that matter.  


FINDINGS OF FACTS

1.  The veteran had some transitory respiratory complaints 
during service but a chronic respiratory disorder is not 
shown.  

2.  Mild bilateral pes planus which was asymptomatic and 
which had not required the use of arch supports was detected 
on examination for service entrance.  

3.  The pre-existing bilateral pes planus is not shown to 
have undergone a permanent increase in severity during 
service.  

4.  The veteran's bilateral plantar fasciitis is manifested 
by pain and necessitates the use of foot support.  

5.  The veteran's service-connected acne is assigned a 
noncompensable rating but her service-connected plantar 
fasciitis warrants a compensable rating.  


CONCLUSIONS OF LAW

1.  A chronic lung condition, to include residuals of 
bronchitis, was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

2.  Pre-existing mild bilateral pes planus was found on 
entrance into active service, rebutting the presumption of 
soundness upon service entrance but was not aggravated during 
active service.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  

3.  A schedular rating of 10 percent for bilateral plantar 
fasciitis is warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 
4.41, 4.45, 4.59, Diagnostic Code 5279 (1999).  

4.  A compensable rating based on multiple noncompensable 
service-connected disabilities which interfere with 
employability is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.324 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The examination for service entrance in July 1989 was 
negative for respiratory disability but found mild bilateral 
pes planus which was asymptomatic and had not required the 
use of arch supports.  There were no complaints on an adjunct 
medical history questionnaire (and the veteran has testified 
that she had no problems with her feet prior to service).  

When the veteran was seen in February 1990 for, in part, 
throat pain and congestion.  Her lungs were negative and the 
assessment was bacterial tonsillitis, for which she was given 
antibiotic medication.  

She was seen in May 1990 for pain in her feet and heels and 
in September 1990 she had a right foot infection.  

The veteran was seen in April 1993 for bronchitis.  She was 
given antibiotics, Prednisone, and an inhaler for bronchitis.  
On examination she had basilar wheezes and rhonchi in her 
lungs but after the use of a nebulizer there were no wheezes 
but there were still rhonchi which were greater in the left 
lung than the right lung.  It was reported that a chest X-ray 
had revealed questionable air bronchospasm.  The assessment 
was bronchitis with RAD (reactive airway disease).  She was 
given a physical profile limiting her duties for seven days 
due to acute bronchitis.  A subsequent clinical notation 
reflects that she was informed of "abnormal RAD results" 
and had been doing somewhat better with medication and 
inhalers.  Another clinical notation several days later 
indicates she still had some shortness of breath from 
bronchitis and had a history of pneumonia but that bronchitis 
had resolved.  Nevertheless, she was to continue to use an 
inhaler.  

In August 1993 she again complained of bilateral heel pain 
and after examination and X-rays, which found no heel spurs, 
the assessment was symptomatic "pes plantar."  In September 
1993 the assessment was fascial fatigue or fasciitis.

The report of an examination at service discharge is not on 
file but the veteran testified that she was not given an 
examination at service discharge, because it had been waived 
(page two of the transcript of that hearing).  

On VA general medical examination in April 1994 the veteran 
complained of her heels being sore after weight-bearing and 
using pads in her shoes because of this.  She also complained 
of congestion and a recurrent non-productive cough.  On 
examination her posture, carriage, and gait were normal.  Her 
respiratory system and feet were also normal.  It was 
recommended that X-rayss of the feet and chest be performed 
but a review of the claims folder indicates that the 
recommended films were not taken.  The diagnoses included 
possible tendinitis causing heel pain.  

Private medical records show treatment for an upper 
respiratory infection in June 1994 and for bilateral plantar 
fasciitis in August 1995.  In June 1994 Dr. Sprague reported 
that the veteran had a cough, chest congestion, nasal 
discharge, fever, and generalized body aches.  While her past 
medical history was benign, she had a family history of 
asthma.  On examination her chest and lungs were completely 
clear of wheezes, rates or rhonchi.  The impression was an 
upper respiratory infection, for which she was given 
medication.  In August 1995 she complained of discomfort 
centered at the anterior calcaneus with radiation anteriorly 
along the lateral aspect of her foot.  She was being followed 
by a podiatrist.  She received treatment presumably for 
plantar fasciitis and arch problems.  She was treated with 
arch supports and padding.  She had had some fairly good 
relief, although it did bother her when she used non-padded 
shoes or walked barefoot on almost a daily basis.  Her right 
foot was more bothersome than the left.  On examination there 
was some pronation of her right foot, especially when 
compared to her left foot.  She had mild tenderness on 
palpation over the insertion of the arch.  She had fairly 
good mobility and there was no tenderness of the Achilles 
tendon.  The impression was bilateral plantar fasciitis.  She 
was to purchase new foot supports and to stretch her feet.  

The veteran testified at the RO in July 1995 the veteran 
stated that she had no preserivce difficulty breathing but 
began having such problems during her second year of military 
service when she got pneumonia and bronchitis, and since that 
time she had had respiratory problems (page 1 of the 
transcript of that hearing).  She had never really recovered 
and had been placed on light duty during service and given 
medication (page 2).  Thereafter, and still during service, 
she had had recurring respiratory attacks requiring the use 
of an inhaler and since military service she had still had 
had recurring respiratory attacks and used her sister's 
asthma machine every two or three months.  Otherwise, she had 
only sought treatment on one occasion, in 1994 (page 3).  Her 
current symptoms were the same as those she experienced 
during active service and included shortness of breath and 
congestion (page 4).  She had not had problems with her feet 
prior to service and had first been given supports for her 
feet during service which afforded some temporary relief 
(page 5).  During service physicians had not detected any 
heel spurs but she received treatment as if she had had heel 
spurs and since service she had continued to have constant 
discomfort in her heels (page 6) even with the use of 
supports (page 7).  At work she did not have to carry heavy 
weight but just normal walking for a short distance caused 
pain (pages 7 and 8).  She tended to limp, more on the right 
than the left, because the right foot was more painful (page 
8).  A witness testifying in behalf of the veteran stated 
that the veteran was always complaining that her feet hurt 
when she walked and had problems breathing (page 8).  The 
witness had seen the veteran limp and have difficulty 
breathing, too such an extent that when at work the veteran 
had to stop working and rest (pages 8 and 9).  The veteran 
testified that her foot pain was basically at the heels and 
occasionally at the "flat" of the feet, on the underside 
(page 9).  

In April 1997 the RO contacted the veteran and requested that 
she furnish the names and addresses of all physicians who had 
treated her for any lung or foot condition since military 
service.  However, no response was received.  

On VA examination in June 1997 of the veteran's feet she 
complained of lots of discomfort of both feet, mainly in the 
heels.  She did not report having lost any time from work 
since discharge from service.  Her pain was worse in the left 
foot.  On examination her posture was normal and she had no 
significant difficulty squatting, performing supination or 
pronation or arising on her toes and heels, although raising 
on her toes and heels did create some minor discomfort.  Her 
feet were normal in appearance and function and without 
deformity.  Plantar flexion was to 45 degrees and 
dorsiflexion was to 10 degrees, bilaterally.  Her gait was 
normal.  There were no secondary skin or vascular changes of 
her feet.  X-rays revealed her feet were normal.  The 
diagnosis was mild pes planus with plantar fasciitis.  It was 
felt that the veteran's pre-service pes planus may have been 
aggravated by her wearing military boots during service.  Her 
asymptomatic pes planus "certainly" was a predisposing 
cause of her plantar fasciitis.  Because her X-rays were 
normal and her left foot was asymptomatic it was "certainly 
felt" that her condition was not a debilitating condition.  

On VA respiratory examination in June 1997 it was recorded 
that the veteran reported having had pneumonia during service 
for which she had been treated on an outpatient basis.  She 
currently complained of an occasional cough which was 
sometimes productive of clear phlegm.  Her last episode had 
been eight weeks ago.  On examination her lungs were clear to 
auscultation and percussion.  A chest X-ray was normal.  A 
pulmonary function study was normal.  It was indicated that 
her disease appeared to be in remission.  The diagnosis was 
no evidence of active disease.  The examiner commented that 
she certainly had no condition of a chronic or disabling lung 
condition at the time of the examination.  

The claim file was reviewed in February 1998 by the VA 
examiner that conducted the VA examination in June 1997.  It 
was reported that at the time of the 1997 examination the 
veteran "certainly [had] no condition of a chronic or 
disabling lung condition."  



Law and Regulations

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  Positive medical evidence of nexus 
between current disability and service may be rebutted by 
medical evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is warranted 
under 38 C.F.R. § 3.303(b) if a disease manifests itself 
during service (or in a presumptive period) but is not 
identified until later and there is a showing of post service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)).  

Not every manifestation of cough, in service will permit 
service connection for pulmonary disease, first shown as a 
clear-cut clinical entity at some later date.  38 C.F.R. 
§ 3.303(b).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation, on ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  The present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this is 
not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Also, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, No. 
98-1675, slip op. (U.S. Vet. App. Sept. 21, 1999).  

Under 38 C.F.R. § 4.40 and § 4.45 functional impairment from 
pain or weakness, with actual pathology, are not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14 (1996).  Thus, 
there may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  With joint pathology painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.  

Rating of a disability not listed in the VA Schedule for 
Rating Disabilities may be done analogously to a listed 
condition under 38 C.F.R. § 4.20 or by a 'built- up' 
diagnostic code under 38 C.F.R. § 4.27.  This choice, and the 
choice of past diagnostic criteria, should be explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi 
v. Brown, 7 Vet. App. 411, 413-14 (1995); Horowitz v. Brown, 
5 Vet. App. 217, 224 (1993).  Consideration is given not 
merely to similarity of symptoms but also to the (1) 
"functions affected", (2) "anatomical localization", and (3) 
"symptomatology."  Lendenmann v. Principi, 3 Vet. App. 345, 
351 (1992) (analogous ratings on the basis of etiology rather 
than symptoms).  38 C.F.R. § 4.27 provides that the 
diagnostic code number will be 'built-up' with the first 2 
digits being selected from the part of the schedule most 
closely identifying the bodily part or system, and, following 
a hyphen, the last 2 digits will be '99' to signify that it 
is rated as an unlisted condition.  Generally see Archer v. 
Principi, 3 Vet. App. 433 (1992).  

Here, the veteran's bilateral plantar fasciitis has been 
rated analogously as metatarsalgia.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5279 (1999) unilateral or bilateral 
anterior metatarsalgia (Morton's disease) warrants a maximum 
schedular evaluation of 10 percent.  This is the only rating 
provided for anterior metatarsalgia (Morton's disease).  

Under 38 C.F.R. § 3.324 (1999) "[w]henever a veteran is 
suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the [Rating 
Schedule] the rating agency is authorized to apply a 10-
percent rating, but not in combination with any other 
rating."  

Analysis

Lung condition, including Bronchitis

As indicated in 38 C.F.R. § 3.303(b) not every cough during 
in service will permit service connection for pulmonary 
disease, first shown as a clear-cut clinical entity at some 
later date.  In other words, a mere similarity of symptoms 
during service with symptoms after service (as the veteran 
testified) is not sufficient to warrant the conclusion that 
an inservice disability has continuously existed to the 
present time.  Indeed, in this case the veteran pneumonia or 
bronchitis during service was acute and eventually resolved.  
In the opinion of a VA examiner, the veteran does not now 
have a chronic respiratory disability based on clinical 
evidence.  Further, while the veteran has testified that she 
experiences some improvement in her respiratory function 
after using her sister's asthma equipment, it must be noted 
that she is not currently being treated for respiratory 
disability.  Accordingly, service connection for a lung 
condition, including bronchitis, is not warranted.  

Pes Planus

The July 1997 rating action which granted service connection 
for bilateral plantar fasciitis, specifically continued the 
denial of service connection for bilateral pes planus.  The 
threshold legal question is whether or not bilateral pes 
planus preexisted service and, if so, whether it was 
aggravated during his military service.  Here, because 
bilateral pes planus was found on the examination for service 
entrance the presumption which normally attaches, of a 
veteran being in sound condition at service entrance, does 
not apply.  

The veteran was treated for disability of her feet during 
active service and this is now shown to have been primarily 
for the now service-connected bilateral plantar fasciitis.  
The notation during service of symptomatic "pes plantar" 
does not equate with "pes planus."  Rather, it signifies 
the onset of her now service-connected plantar fasciitis.  

The most recent VA medical opinions on file indicate that 
while the pre-existing bilateral pes planus gave rise to 
plantar fasciitis during service, these medical opinions 
suggest that the pes planus did not undergo an increase in 
severity during service.  While the examiner in June 1997 
speculated that the veteran's wearing of boots during service 
might have aggravated her pre-existing bilateral pes planus, 
the diagnosis was that her bilateral pes planus was only of a 
mild degree, which is the same level of severity that existed 
at the time of entrance into service (and the inservice 
treatment was for the now service-connected plantar 
fasciitis).  Thus, there could be no aggravation of the pes 
planus disability.  Accordingly, service connection for 
bilateral pes planus is not warranted.  

Bilateral Plantar Fasciitis

The rating schedule provides for only a 10 percent rating for 
Morton's disease, whether unilateral or bilateral, and is to 
be assigned whenever such disease is active.  While the VA 
rating examination in 1997 indicated that her plantar 
fasciitis was not "debilitating" it was also noted that she 
continued to have active clinical symptoms.  Here, in the 
judgment of the Board, the plantar fasciitis is most closely 
analogous to Morton's disease and since the plantar fasciitis 
is active, even if not significantly debilitating, a minimum 
rating (and only rating assignable under the Rating Schedule) 
of 10 percent must be assigned.  

A compensable rating based on multiple noncompensable 
service-connected disabilities

By this decision the veteran is entitled to a 10 percent 
rating for her service-connected bilateral plantar fasciitis.  
Accordingly, she no longer meets the minimum criteria for a 
compensable rating under 38 C.F.R. § 3.324 (i.e., multiple 
service-connected disabilities, all of which are 
noncompensable).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  In this case, for the 
foregoing reasons and bases, the preponderance of the evidence 
is against the claims (except for a rating of 10 percent for 
bilateral plantar fasciitis) and, thus, there is no doubt to 
be resolved in favor of the veteran.  




ORDER

Service connection for a lung condition, to include residuals 
of bronchitis, and pes planus is denied and a compensable 
rating based on multiple noncompensable service-connected 
disabilities is denied.  

A rating of 10 percent for bilateral plantar fasciitis is 
granted subject to applicable laws and regulations governing 
the award of monetary benefits.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 

